DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed 05/02/2022. The Applicant has amended claims 1-2, 4, 6-7, 9, 11-12 and 14 and canceled claims 5, 10 and 15. Claims 1-4, 6-9 and 11-14 are presently pending and are presented for examination. 
Reply to Applicant’s Remarks
Applicant’s remarks filed 05/02/2022 have been fully considered and are addressed as follows:
Objections to Drawings:
	Applicant’s amendments to the Drawings filed 05/02/2022 have overcome the objections previously set forth. 
Claim Objections:
	Applicant’s amendments to the Claims filed 05/02/2022 have overcome the claim objections previously set forth. 
Claim Interpretations under 35 U.S.C. 112(f):
	Applicant’s amendments to the claims filed 05/02/2022 have avoided “interface” being interpreted under the 35 U.S.C. 112(f) for claims 1-2 and 11-12. 
Claim Rejections under 35 U.S.C. 112:
	Applicant’s amendment to the claims filed 05/02/2022 have partially overcome the 35 U.S.C. 112(b) rejections previously set forth (see Claim Rejections - 35 USC § 112 below). 
Claim Rejections under 35 U.S.C. 101:
	Applicant’s amendment to the claims filed 05/02/2022 have overcome the 35 U.S.C. 101 rejections previously set forth. 
Claims Rejections under 35 U.S.C. 102/103:
	Applicant’s amendments to the independent claims overcomes the previous 35 U.S.C. 103 rejections set out in the previous non-final office action. For reasons below, the pending claims have been determined to be allowable over the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 6 and 11 recite “…high relative probability…” which is ambiguous. The term “high relative probability” is a relative term which renders the claim indefinite. The term “high relative probability” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The applicant amended the claim to further define “relative probability”, while it is still not clear what probability is considered as “high relative probability”, i.e. when the “relative probability” is considered as “high” and when the relative probability is considered as “low”. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The limitation is interpreted by the examiner as “…a trajectory obtained by connecting roads being selected…” for the purpose of examination. 
Claims 4, 9 and 14 recite “…in advance…” which is ambiguous. It is not clear what the reference point is for “in advance”, e.g. “…acquires, in advance, HD map data …” is not clear since a time point is not defined for “in advance”. Therefore the claims are indefinite and are rejected under 35 U.S.C. 112(b). The limitation is interpreted by the examiner as “…in advance of reaching the area with no communication signal” for the purpose of examination. 
Claims 2-4, 7-9 and 12-14 are rejected by virtue of the dependency on the previously rejected claims. 
Allowable Subject Matter
Claims 1-4, 6-9 and 11-14 would be allowable if rewritten or amended to overcome the claim rejection(s) under 35 U.S.C. 112(b) as set forth in this Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667